UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7169



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES EDWARD ELLERBE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:97-cr-00100-BR)


Submitted:   October 11, 2007             Decided:   October 18, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se.    John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Edward Ellerbe appeals the district court’s order

denying his motion for production of documents.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.          United States v.

Ellerbe,   No.   5:97-cr-00100-BR   (E.D.N.C.   July   10,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -